DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This Office Action is in response to the application filed 08/30/2021. Claims 1-9 are presently pending and are presented for examination.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki et. al. (U.S. Publication No. 2016/0229445) in view of Nakao et. al. (U.S. Publication No. 2021/0129855)
Regarding claim 1
Sasaki discloses “A motor controller for controlling a motor used for steering of a vehicle, the motor controller comprising: a first angle sensor configured to detect rotation of the motor;” (See Sasaki [0078] “The motor rotation angle sensors 61 and 62 detect the rotation amount after the ignition switch is turned on and are of a type that has a detecting range from 0° to 360°.”)
Sasaki discloses “the first detection circuit configured to detect rotation number information of the motor based on an output of the first angle sensor;” (See Sasaki 
Sasaki discloses “a second angle sensor configured to detect rotation of the motor;” (See Sasaki [0078] “The motor rotation angle sensors 61 and 62 detect the rotation amount after the ignition switch is turned on and are of a type that has a detecting range from 0° to 360°.”)
Sasaki discloses “the second detection circuit configured to detect rotation number information of the motor based on an output of the second angle sensor;” (See Sasaki [0078] “Thus, by accumulating the motor rotation angle detection signals θ m (Main) and θ m (Sub) by the comparison signal production circuits 26a and 26b, an absolute angle that is a rotation angle from a neutral position of the steering wheel can be calculated.”)
Sasaki discloses “a steer angle information obtainer configured to obtain steer angle information from an external sensor that detects the steer angle information involving the steering of the vehicle, the steer angle information obtainer being different from the first angle sensor and from the second angle sensor;” BRI: Per spec “That is, the detection unit 11 has a function as a steer angle information obtainer. The steer angle information can be obtained as the steer angle information” (See Sasaki [0077] “Both the steering angle and the motor rotation angle are those that represent angular information. Thus, in case where the steering angle sensors AS1 and AS2 are provided at a steered road wheel side relative to the torsion bar, correction of a speed reduction ratio of the speed reduction device 5 or the like enables a calculation of the steering 
Sasaki discloses “an abnormality determiner configured to determine abnormality of information having a degree of matching lower than a preset value in each of comparisons among a first rotation number information detected by the first detection circuit, a second rotation number information detected by the second detection circuit, and the steer angle information obtained from the external sensor when the comparisons are performed after conversion to same characteristics values;” (See Sasaki [0078] “Thus, by comparing the steering angle detection signals θ s (Main) and θ s (Sub) and the motor rotation angle detection signals θ m (Main) and θ m (Sub), which are all angle representing signals, abnormality of the steering angle detection signals θ s (Main) and θ s (Sub) and the motor rotation angle detection signals θ m (Main) and θ m (Sub) can be judged.”)
Sasaki discloses “and a control amount calculator configured to calculate a control amount of the motor based on the information not determined as abnormal by the abnormality determiner from among the first rotation number information, the second rotation number information and the steer angle information.” (See Sasaki [0052] “At step S14, by a back-up signal selection circuit 18, either one of the steering torque detection signal Tt (Sub), the steering torque calculation signal Tts (Main) and the steering torque calculation signal Tts (Sub) is selected as a back-up signal in place of the steering torque detection signal Tt (Main) and used as a control signal.” & [0054] “When, at step S13, it is judged that the abnormal signal is not the steering torque detection signal Tt (Main), the operation flow goes to step S16 to still continue the 
Sasaki discloses all of the elements of the claimed invention except “a first detection circuit of a first system in which the first system comprises a first inverter and a first winding set,” & “a second detection circuit of a second system, in which the second system comprises a second inverter and a second winding set,”.
Sasaki modified by Nakao discloses “a first detection circuit of a first system in which the first system comprises a first inverter and a first winding set,
Sasaki modified by Nakao discloses “a second detection circuit of a second system, in which the second system comprises a second inverter and a second winding set,” (See Sasaki [0056] “Thus, by accumulating the motor rotation angle detection signals θ m (Main) and θ m (Sub) by the comparison signal production circuits 26a and 26b, an absolute angle that is a rotation angle from a neutral position of the steering wheel can be calculated.” & Nakao [0025] “The first system includes a first controller 10, a first inverter 31, a first motor 33, a first torque sensor 35, and a first motor rotation angle sensor 37. The second system includes a second controller 20, a second inverter 41, a second motor 43, a second torque sensor 45, and a second motor rotation angle sensor 47.” & [0026] “The first motor 33 and the second motor 43 are rotationally driven according to alternating currents respectively input from the first inverter 31 and the second inverter 41, and respectively generate a rotational torque for supplying a driving force for assisting or controlling the steering of the vehicle. The first motor 33 and the second motor 43 may each include a rotor, a stator, and a winding, or may share a rotor and a stator and not share a winding, that is, a single motor is physically controlled by a separate winding.”)
Sasaki and Nakao are analogous art, because they are in the same field of endeavor, vehicle controls. It would have been obvious for one of ordinary skill in the art before the effective filing date to modify Sasaki to incorporate the teachings of Nakao to incorporate separate inverters and windings for a system or circuit. Doing so provides a known mechanism in the art to integrate a motor and control unit in one body, for providing electric power steering, while advantageously incorporating redundant systems separated mechanically, for detecting sensor abnormalities to prevent loss of motor control continuity. 
Regarding claim 2
Sasaki discloses “The motor controller of claim 1, wherein when a difference between the first rotation number information detected by the first detection circuit and the second rotation number information detected by the second detection circuit is equal to or greater than a preset first threshold value, at least one of the first rotation number information and the second rotation number information is compared with the steer angle information after conversion to the same characteristics values for an identification of which one of the first rotation number and the second rotation number information has abnormality.” (See Sasaki Fig. 10, Chars. S9-S35 No conversion is necessary here, as the rotations are each provided in degrees.)
Regarding claim 3
Sasaki discloses “The motor controller of claim 1, wherein the first detection circuit detects first rotation angle information of the motor based on the first angle sensor, the second detection circuit detects second rotation angle information of the motor based on the second angle sensor,” (See Sasaki [0078] “The motor rotation angle sensors 61 and 62 detect the rotation amount after the ignition switch is turned on and are of a type that has a detecting range from 0° to 360°. Thus, by accumulating the motor rotation angle detection signals θ m (Main) and θ m (Sub) by the comparison signal production circuits 26a and 26b, an absolute angle that is a rotation angle from a neutral position of the steering wheel can be calculated.”)
Sasaki discloses “the steer angle information obtainer obtains third rotation angle information regarding the steer angle information detected by the external sensor,” (See Sasaki [0034] “FIG. 2 is a block diagram showing a construction of the electric system, and FIG. 3 is an illustration depicting input/output of the steering torque 
Sasaki discloses “the abnormality determiner performs abnormality determination of each of the first to third rotation angle information after conversion to the same characteristics values and comparison with each other,” (See Sasaki Fig. 10, Chars. S9-S35 No conversion is necessary here, as the rotations are each provided in degrees)
Sasaki discloses “and the abnormality determiner does not perform abnormality determination when at least one of the first to third rotation angle information is determined as abnormal.” (See Sasaki Fig. 10, Char. S10, S34)
Regarding claim 4
Sasaki discloses “The motor controller of claim 3, wherein the abnormality determiner performs at least one of (i) an abnormality notification process, (ii) an invalidation process of the first rotation angle information, the second rotation angle information, and the steer angle information, and (iii) an operation restriction process for restricting operation of the detection circuit or the external sensor from which information determined as abnormal has been obtained when at least one of the rotation angle information is determined as abnormal.” (See Sasaki [0063] “In case where an abnormality is found in the sensor output signals, an alarm light is turned ON for letting the driver know the abnormality.” Also see [0056]-[0058] “Furthermore, when, with usage of three signals, judgment for the abnormal signal is carried out by a majority vote, there is a possibility that two abnormal signals are judged as normal ones if the two signals indicate abnormality because of the common factors. However, like in case of the first embodiment wherein the judgment for abnormal signal is carried out by using four or more signals, erroneous judgments caused by the common factors can be suppressed. The sensor output signals that satisfy the two, that is, the first and second conditions have an enhanced reliability. Thus, when the electric motor is continuously driven and controlled by using such sensor output signals and it is found that the sensor output signals show abnormality, the steering load applied to the driver can be reduced as compared with a case where the steering assist is stopped. Furthermore, in case where the number of signals whose difference absolute values from other signals are equal to or greater than the threshold value is not only one, the steering assist control is stopped judging that the abnormal signal can't be judged. With this, erroneous judgment is suppressed and safety of the driver is increased.”)
Regarding claim 5
Sasaki discloses “The motor controller of claim 1, further comprising: a first power source configured to supply electric power to the first detection circuit and a second power source configured to supply electric power to the second detection circuit.” (See Sasaki [0120] “In the sixth embodiment, as is seen from FIG. 18, sensors C, D and E are supplied with electric power from the same power source 7A, and sensors A 
Regarding claim 6
Sasaki discloses “The motor controller of claim 1, wherein the steer angle information obtainer obtains the steer angle information from at least one of (i) a stroke sensor that detects steer angle information of the vehicle, (ii) a torque sensor that detects a steering torque of the vehicle, and (iii) a steering angle sensor that detects steering angle information of the vehicle, respectively serving as the external sensor.” (See Sasaki Fig. 3, Char. AS (angle sensor) or Char. TS (torque sensor) as both are input to the ECU.)
Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki et. al. (U.S. Publication No. 2016/0229445) in view of Nakao et. al. (U.S. Publication No. 2021/0129855) in further view of Suzuki (U.S. Publication No. 2014/0343791).
Regarding claim 7
Sasaki discloses “A motor control system comprising: a reaction force motor configured to provide a reaction force to a steering member;” (See Sasaki [0030] “To a housing of the pinion shaft 2, there is mounted a steering torque sensor TS (for example, resolver or the like) that detects a steering angle of the steering wheel, and based on a steering torque detection signal from the steering torque sensor TS, a motor 
Sasaki discloses “a reaction force motor control unit configured to control the reaction force motor;” (See Sasaki [0030] “To a housing of the pinion shaft 2, there is mounted a steering torque sensor TS (for example, resolver or the like) that detects a steering angle of the steering wheel, and based on a steering torque detection signal from the steering torque sensor TS, a motor rotation angle detection signal from a motor rotation angle sensor 6 (for example, resolver, IC or the like) that detects a rotation angle of a rotor of an electric motor M and a vehicle speed information, a motor control circuit (not shown) of a control device (which will be named ECU in the following) is operated to control a driving operation of the electric motor M, so that the rack shaft 3 is fed with a steering assist force from the electric motor M through a speed reduction device 5.” See Fig. 2, Char. 4 (ECU).)
Sasaki discloses “wherein the motor controller comprises: a first angle sensor configured to detect rotation of the motor;” (See Sasaki [0078] “The motor rotation angle sensors 61 and 62 detect the rotation amount after the ignition switch is turned on and are of a type that has a detecting range from 0° to 360°.”)
Sasaki discloses “the first detection circuit configured to detect rotation number information of the motor based on an output of the first angle sensor;” (See Sasaki [0078] “Thus, by accumulating the motor rotation angle detection signals θ m (Main) 
Sasaki discloses “a second angle sensor configured to detect rotation of the motor;” (See Sasaki [0078] “The motor rotation angle sensors 61 and 62 detect the rotation amount after the ignition switch is turned on and are of a type that has a detecting range from 0° to 360°.”)
Sasaki discloses “the second detection circuit configured to detect rotation number information of the motor based on an output of the second angle sensor;” (See Sasaki [0078] “Thus, by accumulating the motor rotation angle detection signals θ m (Main) and θ m (Sub) by the comparison signal production circuits 26a and 26b, an absolute angle that is a rotation angle from a neutral position of the steering wheel can be calculated.”)
Sasaki discloses “a steer angle information obtainer configured to obtain steer angle information from an external sensor that detects the steer angle information involving the steering of the vehicle, the steer angle information obtainer being different from the first angle sensor and from the second angle sensor;” BRI: Per spec “That is, the detection unit 11 has a function as a steer angle information obtainer. The steer angle information can be obtained as the steer angle information” (See Sasaki [0077] “Both the steering angle and the motor rotation angle are those that represent angular information. Thus, in case where the steering angle sensors AS1 and AS2 are provided at a steered road wheel side relative to the torsion bar, correction of a speed reduction ratio of the speed reduction device 5 or the like enables a calculation of the steering angle calculation signals θ ss (Main) and θ ss (Sub) from the motor rotation angle 
Sasaki discloses “an abnormality determiner configured to determine abnormality of information having a degree of matching lower than a preset value in each of comparisons among a first rotation number information detected by the first detection circuit, a second rotation number information detected by the second detection circuit, and the steer angle information obtained from the external sensor when the comparisons are performed after conversion to same characteristics values;” (See Sasaki [0078] “Thus, by comparing the steering angle detection signals θ s (Main) and θ s (Sub) and the motor rotation angle detection signals θ m (Main) and θ m (Sub), which are all angle representing signals, abnormality of the steering angle detection signals θ s (Main) and θ s (Sub) and the motor rotation angle detection signals θ m (Main) and θ m (Sub) can be judged.”)
Sasaki discloses “and a control amount calculator configured to calculate a control amount of the motor based on the information not determined as abnormal by the abnormality determiner from among the first rotation number information, the second rotation number information and the steer angle information.” (See Sasaki [0052] “At step S14, by a back-up signal selection circuit 18, either one of the steering torque detection signal Tt (Sub), the steering torque calculation signal Tts (Main) and the steering torque calculation signal Tts (Sub) is selected as a back-up signal in place of the steering torque detection signal Tt (Main) and used as a control signal.” & [0054] “When, at step S13, it is judged that the abnormal signal is not the steering torque detection signal Tt (Main), the operation flow goes to step S16 to still continue the steering assist control using the steering torque detection signal Tt (Main) as the control 
Sasaki discloses all of the elements of the claimed invention as stated above, except  “a turning motor configured to change a steer amount of a wheel;”, “and a turning motor control unit configured to control the turning motor, wherein the reaction force motor control unit or the turning motor control unit is provided as a motor controller,”. “a first detection circuit of a first system, in which the first system comprises a first inverter and a first winding set,”, “a second detection circuit of a second system, in which the second system comprises a second inverter and a second winding set,”.
 
Suzuki discloses “a turning motor configured to change a steer amount of a wheel;” (See Suzuki Fig. 1, Char. 4)
Suzuki discloses “and a turning motor control unit configured to control the turning motor, wherein the reaction force motor control unit or the turning motor control unit is provided as a motor controller,” (See Suzuki [0028] “The steering motor 2 is a motor that is driven in response to a steering motor drive current output from the steering motor control unit 4 and includes a rotatable steering motor output shaft 12.”)
Sasaki and Suzuki are analogous art, because they are in the same field of endeavor, vehicle controls. It would have been obvious for one of ordinary skill in the art before the effective filing date to modify Sasaki to incorporate the teachings of Suzuki to incorporate a turning motor and control unit. Doing so provides a known mechanism in the art to integrate a motor and control unit in one body, for providing electric power steering, while advantageously incorporating redundant systems for detecting sensor abnormalities to prevent loss of motor control continuity. 
Sasaki modified by Nakao discloses “a first detection circuit of a first system, in which the first system comprises a first inverter and a first winding set,” (See Sasaki [0056] “Thus, by accumulating the motor rotation angle detection signals θ m (Main) and θ m (Sub) by the comparison signal production circuits 26a and 26b, an absolute angle that is a rotation angle from a neutral position of the steering wheel can be calculated.” & Nakao [0025] “The first system includes a first controller 10, a first inverter 31, a first motor 33, a first torque sensor 35, and a first motor rotation angle sensor 37. The second system includes a second controller 20, a second inverter 41, a second motor 43, a second torque sensor 45, and a second motor rotation angle sensor 47.” & [0026] “The first motor 33 and the second motor 43 are rotationally driven according to alternating currents respectively input from the first inverter 31 and the second inverter 41, and respectively generate a rotational torque for supplying a driving force for assisting or controlling the steering of the vehicle. The first motor 33 and the second motor 43 may each include a rotor, a stator, and a winding, or may share a rotor and a stator and not share a winding, that is, a single motor is physically controlled by a separate winding.”)
Sasaki modified by Nakao discloses “a second detection circuit of a second system, in which the second system comprises a second inverter and a second winding set,” (See Sasaki [0056] “Thus, by accumulating the motor rotation angle detection signals θ m (Main) and θ m (Sub) by the comparison signal production circuits 26a and 26b, an absolute angle that is a rotation angle from a neutral position of the steering wheel can be calculated.” & Nakao [0025] “The first system includes a first controller 10, a first inverter 31, a first motor 33, a first torque sensor 35, and a first motor rotation angle sensor 37. The second system includes a second controller 20, a second inverter 
Sasaki and Nakao are analogous art, because they are in the same field of endeavor, vehicle controls. It would have been obvious for one of ordinary skill in the art before the effective filing date to modify Sasaki to incorporate the teachings of Nakao to incorporate separate inverters and windings for a system or circuit. Doing so provides a known mechanism in the art to integrate a motor and control unit in one body, for providing electric power steering, while advantageously incorporating redundant systems separated mechanically, for detecting sensor abnormalities to prevent loss of motor control continuity.
Regarding claim 8
Sasaki discloses all of the elements of the claimed invention as stated above, except “The motor control system of claim 7, wherein the reaction force motor control unit obtains the steer angle information from the turning motor control unit.” 
Suzuki discloses “The motor control system of claim 7, wherein the reaction force motor control unit obtains the steer angle information from the turning motor control unit.”  (See Suzuki [0051] “The reaction force motor control unit 10 transmits 
Sasaki and Suzuki are analogous art, because they are in the same field of endeavor, vehicle controls. It would have been obvious for one of ordinary skill in the art before the effective filing date to modify Sasaki to incorporate the teachings of Suzuki to acquire steering angle information from a turning motor. Doing so provides a known mechanism in the art to providing electric power steering, while advantageously incorporating redundant systems for detecting sensor abnormalities to prevent loss of motor control continuity.
Regarding claim 9
Sasaki discloses all of the elements of the claimed invention as stated above, except “The motor control system of claim 7, wherein the turning motor control unit obtains the steer angle information from the reaction force motor control unit.” 
Suzuki discloses “The motor control system of claim 7, wherein the turning motor control unit obtains the steer angle information from the reaction force motor control unit.” (See Suzuki [0051] “The reaction force motor control unit 10 transmits and receives information signals to and from the steering motor control unit 4 via the communication line 28.”also see, Fig. 2, Char 34.)
Sasaki and Suzuki are analogous art, because they are in the same field of endeavor, vehicle controls. It would have been obvious for one of ordinary skill in the art before the effective filing date to modify Sasaki to incorporate the teachings of Suzuki to exchange steering angle information between a turning motor and an electric motor (reaction force motor). Doing so provides a known mechanism in the art to .
Response to Arguments
Applicant’s arguments with respect to claims 1 & 7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERROD IRVIN DAVIS whose telephone number is (571)272-7083.  The examiner can normally be reached on Monday-Friday 8:30 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERROD IRVIN DAVIS/Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664